Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
The office acknowledges Applicants’ response to the Restriction Election Requirement dated 12/09/2020. Applicants have elected to prosecute, breast cancer stem cell for cancer stem cell type and metastatic breast cancer for cancer type for examination. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The restriction requirement is made Final. 
	Claims 1-13 are pending (amendments, dated 5/20/2019). Claim 14 has been cancelled. Claims 1-13 read on the elected species and are examined based on the merits herein. 
Application Priority
This application filed 04/11/2019 is a national stage entry of PCT/KR2017/ 011284, International Filing Date: 10/13/2017, claims foreign priority to 10-2016-0133358, filed 10/14/2016.






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, 9, 10, 12, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the effects of Ciclesonide on (i) Inducing Apoptosis and Inhibiting Proliferation of Human Breast Cancer Cells, (ii) on Inhibiting Tumor Growth in Xenograft Model (breast cancer cells), (iii) on Inhibiting Breast Cancer Stem Cells (iv) on Reducing Proportions of CD44high/CD24low-Expressing Subpopulation and ALDH-Positive Breast Cancer Cells (v) on Inhibiting STAT3 Signaling Pathway in Mammospheres (vi) on Proliferation of MDA-MB-231 Cell-Derived Mammospheres and Production of IL-6 and IL-8 (vii) on Inhibiting Expression of Self-Renewing Genes of CSCs and Proliferation of Mammospheres (viii) on Lung Cancer Stem Cells and Lung Cancer (ix) on Inhibiting Tumor Growth in Xenograft Model (lung cancer cells) (x) on Inhibiting Lung Cancer Stem Cells (xi) on Inhibiting Expression of CSC Markers and Proliferation of Tumorspheres (xii) Ciclesonide on Inhibiting Secretion of IL-8 in Tumorspheres (lung cancer cells) does not reasonably provide enablement for (i) inhibition of growth of all . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, "The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)" (emphasis added). The "make and use the full scope of the invention without undue experimentation" language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: "A lack of enablement for the full scope of a claim, however, is a legitimate rejection." The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113; Auto. Tech. Int'l, Inc. v. BMWofN. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
In evaluating the enablement question, several factors are to be considered. Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546. The factors include: 1) The nature of the invention, 2) the breadth of the claims, 3) the predictability 
(1)/(2) The nature of the invention & breadth of claims:
The instant claims are directed to (i) inhibiting growth of a cancer stem cell, or (ii) a method of treating or preventing cancer or (iii) a method inhibiting metastasis of cancer or (iv) alleviating or preventing cancer or (v) alleviating or preventing cancer metastasis comprising administering the composition comprising a compound represented by Formula 1 or a pharmaceutically acceptable salt thereof.
		
    PNG
    media_image1.png
    234
    339
    media_image1.png
    Greyscale

The scope of the claims are very broad in terms of the cancers, cancer types, cancer metastasis or cancer stem cells to be inhibited, treated or alleviated or prevented. 

As per the instant specification in pages 23-24,
The term "cancer" as used herein refers to or describes the physiological condition of a mammal that is generally characterized by unregulated cell growth. The term "cancer" as used herein refers to a condition in which cells abnormally overgrow due to dysfunction in the regulation of normal division, differentiation, and apoptosis, thus invading into the surrounding tissues and organs to thereby form cell aggregates and destroy or transform existing structures. 
The term "cancer stem cell" as used herein refers to an undifferentiated cell capable of differentiating into various cancer cells, and the cancer may be colon cancer including colorectal cancer and rectal cancer, breast cancer, uterine cancer, cervical cancer, ovarian cancer, prostate cancer, brain tumor, head and neck carcinoma, melanoma, myeloma, leukemia, lymphoma, gastric cancer, lung cancer, pancreatic cancer, liver cancer, esophageal cancer, small intestine tumor, anal cancer, fallopian tube carcinoma, endometrial carcinoma, vaginal carcinoma, vulva carcinoma, Hodgkin's disease, bladder cancer, renal cancer, ureteral cancer, renal cell carcinoma, kidney pelvic carcinoma, bone cancer, skin cancer, head cancer, skin melanoma, intraocular melanoma, endocrine adenocarcinoma, thyroid cancer, parathyroid cancer, adrenal cancer, soft tissue sarcoma, urethral cancer, penis cancer, central nervous system (CNS) tumors, primary CNS lymphoma, spinal cord tumor, brainstem glioma, or pituitary adenoma. The cancer stem cell may be, but is not limited to, a breast cancer stem cell 
A 'cancer' or 'tumor growth' is anything that causes abnormal tissue growth. That can be growth by cellular proliferation more rapidly than normal, or continued growth after the stimulus that initiated the new growth has ceased, or lack (partial or complete) of structural organization and/or coordination with surrounding tissue. It can be benign or malignant. No compound has ever been found to treat cancers of all types generally. Since this assertion is contrary to what is known in medicine, proof must be provided that this revolutionary assertion has merits. The existence of such a "silver bullet" is contrary to our present understanding of oncology. The state of the art is not indicative any pharmaceutical agents that are useful in the treatment of cancer generally. Cecil Textbook of Medicine, 20th Edition, vol. 1, 1996 states that "each specific type has unique biologic and clinical features that must be appreciated for proper diagnosis, treatment and study" (see the enclosed article, page 1004). Different types of cancers affect different organs and have different methods of growth and harm to the body. Also see In re Buting, 163 USPQ 689 (CCPA 1969), wherein 'evidence involving a single compound and two types of cancer, was held insufficient to establish the utility of the claims directed to disparate types of cancers'. Thus, it is beyond the skill of oncologists today to get an agent to be effective against cancers generally.
Further, there is no established single anti-proliferative therapeutic agent for all these types of diseases, which are characterized by the proliferation of tumor cells. The 
The scope of instant claim includes treating diverse types of cancer. "The term "cancer" includes, but is not limited to the following types of cancers: oral, lung, gastrointestinal, genitourinary tract, liver, bone, nervous system, gynecological, skin, thyroid gland, or adrenal gland. More specifically, "cancer" includes, but is not limited to the following cancers: Oral: buccal cavity, lip, tongue, mouth, pharynx; Cardiac: sarcoma (angiosarcoma, fibrosarcoma, rhabdomyosarcoma, liposarcoma), myxoma, rhabdomyoma, fibroma, lipoma and teratoma; Lung: bronchogenic carcinoma (squamous cell or epidermoid, undifferentiated small cell, undifferentiated large cell, adenocarcinoma), alveolar (bronchiolar) carcinoma, bronchial adenoma, sarcoma, lymphoma, chondromatous hamartoma, mesothelioma; Gastrointestinal: esophagus {squamous cell carcinoma, larynx, adenocarcinoma, leiomyosarcoma, lymphoma), stomach (carcinoma, lymphoma, leiomyosarcoma), pancreas (ductal adenocarcinoma, 
The diagnosis of each of the disease is generally suggested by medical history and reports of endoscopy, cytology, X-ray, biopsy, etc. depending on the symptoms, signs and complications, which is essential to establish the dosage regimen for appropriate treatment or prevention. The disclosure does not provide any guidance towards the dosage regimen required to facilitate the treatment of the claimed cancers, nor indicate competent technical references in the appropriate methods.
The attempts to find compounds to treat the various cancers arguably constitute the single most massive enterprise in all of pharmacology. This has not resulted in 
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to "The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors" using a small genus of compounds. The Court decided that human testing "limited to one compound and two types of cancer" was not "commensurate with the broad scope of utility asserted and claimed".
In Exparte Jovanovics, 211 USPQ 907 the claims were drawn to "the treatment of certain specified cancers in humans" by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted "affidavits, publications and data" for one of the compounds, and a dependent claim drawn to the use of that species was allowed. For the other, no data was presented, 
In Exparte Busse, et al., 1 USPQ2d 1908, claims were drawn to "A therapeutic method for reducing metastasis and neoplastic growth in a mammal" using a single species. The decision notes that such utility "is no longer considered to be "incredible"", but that "the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence." Note also that there is also a dependent claim 5 which specified "wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma." The decision notes that "even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy."
In Exparte Stevens, 16 USPQ2d 1379 a claim to "A method for therapeutic or prophylactic treatment of cancer in mammalian hosts" was refused because there was "no actual evidence of the effectiveness of the claimed composition and process in achieving that utility."
There is substantive "reason for one skilled in the art to question the objective truth of the statement of utility or its scope" (In re Langer, 183 USPQ 288, 297), specifically, the scope of covering so many unrelated cancers.
Similarly, In re Novak, 134 USPQ 335,337-338, says "unless one with ordinary skill in the art would accept those allegations as obviously valid and correct, it is proper for the examiner to ask for evidence which substantiates them." There is no such evidence in this case. Likewise, In re Cortright, 49 USPQ2d 1464, states: "Moreover, we 
Moreover, even if applicants' assertion that so many cancers could be treated with these compounds were plausible, which it is not, that "plausible" would not suffice, as was stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301 : "If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions" consisting of little more than respectable guesses as to the likelihood of their success."
Taken as a whole, the skill level in oncology must be considered as low. "It should be noted that oncology has the lowest success rates of any therapeutic area." Cancer Drug Design and Discovery: Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 431. 
The claims are very broad in regards to the number and types of cancer(s) that can be treated with a compound/salts of formula I. 
It is not established how one of ordinary skill in the art would be able to extrapolate the data provided in the specification to the entire scope of the instant claims. See, for example, the state of the art references, Gura et al. (Science 1997) and Johnson et al., (British J. of Cancer 2001) - Gura et al., teaches that researchers face the problem of sifting through potential anticancer agents to find the ones promising enough to make human clinical trials worthwhile and further teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or 
(3)/(4) predictability in the art & the state of the prior art:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. Also, with regard to unpredictability, Johnson et al., teaches that the in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer. These state of the art references plainly demonstrate that the art of developing and testing anticancer drugs particularly for use in humans is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used to treat any and all cancers.
With specific reference to cancer, Exparte Kranz, 19 USPQ2d 1216, 1219 notes the "general unpredictability of the field [of] ...anti-cancer treatment." In re Application of Hozumi et al, 226 USPQ 353 notes the "fact that the art of cancer chemotherapy is highly unpredictable". More generally, the invention is directed toward medicine and is therefore physiological in nature.
With this in mind the level of predictability in the art is sufficiently low that even with hundreds of successful examples of chemotherapy there has yet to be shown any single method of treating the vast scope of cancers known. Working from only models of known, and unrelated, activities of the instant compound of formula I, the level of unpredictability in the art renders the scope of instant claim to be not enabled.
Pharmacological activity in general is a very unpredictable area. Note that in cases involving physiological activity such as the instant case, "the scope of enablement 
The prior art provides guidance to ciclesonide, as a glucocorticoid well known in the art for the treatment of asthma and allergic rhinitis. US 20120077786 teaches a method for treating pulmonary disease, e.g. lung cancer. US 20150010503 teaches glucocorticoid receptor antagonist, e.g. ciclesonide for treating prostate cancer. US 9623032 teaches glucocorticoid receptor antagonists for treatment of breast cancer. 
(7)	The relative skill of those in the art:
The relative skill in the art is fairly high, with the typical practitioner having a medical degree and/or an advanced degree in the biochemical, chemistry or pharmaceutical-related arts.
(5)/(6) Amount of guidance/working examples:
The specification provides guidance to the effects of Ciclesonide on (i) Inducing Apoptosis and Inhibiting Proliferation of Human Breast Cancer Cells, (ii) on Inhibiting Tumor Growth in Xenograft Model (breast cancer cells), (iii) on Inhibiting Breast Cancer Stem Cells (iv) on Reducing Proportions of CD44high/CD24low-Expressing Subpopulation and ALDH-Positive Breast Cancer Cells (v) on Inhibiting STAT3 Signaling Pathway in Mammospheres (vi) on Proliferation of MDA-MB-231 Cell-Derived Mammospheres and Production of IL-6 and IL-8 (vii) on Inhibiting Expression of Self-Renewing Genes of CSCs and Proliferation of Mammospheres (viii) on Lung Cancer Stem Cells and Lung Cancer (ix) on Inhibiting Tumor Growth in Xenograft Model (lung cancer cells) (x) on Inhibiting Lung Cancer Stem Cells (xi) on Inhibiting Expression of 
The rejected claims are very broad in scope with the cancers and Applicants' have not even listed what types of cancers that will be treated with the compound of Formula I. There is no guidance or experimental conditions/dosage amounts for different types of cancer(s) to be treated. Regarding cancer stem cells (CSC), different subtypes of cancer (e.g. breast cancer) can exhibit different abundances of the cancer stem cells, as well as varying proportions of epithelial or mesenchymal CSC subtypes. It is commonly recognized that breast CSCs are much more enriched in the TNBCs and HER2 subtypes vs. luminal breast cancer.
One of ordinary skill in the art will not be able to extrapolate the data provided in treating or preventing or alleviating or inhibiting metastasis, various types of cancers or inhibiting the growth of all stem cancer cells. 
 (8)	The quantity of experimentation needed:
Since the guidance and teaching provided by the specification is insufficient for using ciclesonide in treating or preventing or alleviating or inhibiting metastasis various types of cancers or inhibiting stem cancer cells, one of ordinary skill in the art, even with high level of skill, will be unable to use the instant compound of formula I without undue experimentation. The level of experimentation required in order to practice the claimed invention would be undue. A person of ordinary skill in the art first have to test the use of ciclesonide in different cancer types, in different subjects (for various types of cancers) to determine the efficacy of the agent and then test in vivo. Thus, in order to practice the claimed invention, one of ordinary skill in the art would have to first envision .






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not provide enablement for the prevention of cancer or inhibition of metastasis of cancer in a subject comprising administering the compound of formula I as claimed.
	Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApis 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or 
(1, 5) The nature of the invention and the Breadth of the Claims:
The instant claims are directed to (i) inhibiting growth of a cancer stem cell, or (ii) a method of treating or preventing cancer or (iii) a method inhibiting metastasis of cancer or (iv) alleviating or preventing cancer or (v) alleviating or preventing cancer metastasis comprising administering the composition comprising a compound represented by Formula 1 or a pharmaceutically acceptable salt thereof.
The scope of the claims are very broad in terms of the cancers, cancer metastasis or cancer stem cells to be inhibited, or prevented. 
The instant specification describes in regards to the breast cancer and cancer stem cells, breast cancer cell lines, mammospheres, lung cancer and its types (see pages 1-8). See pages 23-24 of the specification for definition of the cancer types (see above). As stated above, there are different types of unrelated cancers and cancer types. 
Taken as a whole, the skill level in oncology must be considered as low. "It should be noted that oncology has the lowest success rates of any therapeutic area." Cancer Drug Design and Discovery: Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 431. 
The claims are very broad in regards to the number and types of cancer(s) that can be treated with a compound/salts of formula I. 
It is not established how one of ordinary skill in the art would be able to extrapolate the data provided in the specification to the entire scope of the instant 
(2) The state of the prior art:
The prior art provides guidance to ciclesonide, as a glucocorticoid well known in the art for the treatment of asthma and allergic rhinitis. US 20120077786 teaches a method for treating pulmonary disease, e.g. lung cancer. US 20150010503 teaches glucocorticoid receptor antagonist, e.g. ciclesonide for treating prostate cancer. US 9623032 teaches glucocorticoid receptor antagonists for treatment of breast cancer. 
(3)    The relative skill of those in the art:
The relative skill of those in the pharmaceutical development and medical treatment arts is high, requiring advanced education and training.
(4)    The predictability of the art:
Despite the advanced training of practitioners in the art, it is still impossible, to predict from the structure of a compound and from its functionality that the compound will be useful in preventing all cancers or cancer metastasis in a subject. Absent a mechanistic link between the method steps and the observed effect, the pharmaceutical and medical treatment arts are highly unpredictable. Most progress is established through empirical and anecdotal evidence as to the efficacy of certain treatments. Once 
It cannot be predicted from the prior art or from the specification that how the occurrence of cancer or metastasis of cancer can be completely prevented by administration of compound of formula I. For example, it cannot be predicted that a cancer developed due to genetic causes can be prevented. It cannot be predicted from the prior art or from the specification that cancer can be completely prevented as prevention embraces the complete 100% inhibition. Inhibition is defined as something that prevents from happening. In the instant case it is not predictable that 100% metastasis of the cancer will be inhibited. Cancer progression or metastasis progression can be reduced but cannot be completely prevented or inhibited. Also, it cannot be predicted from any prior art or from any drug treatment that any disease can be completely prevented from occurring again. Treatment of a disease is possible but not prevention of a disease.

(6, 7) The amount of guidance given and the presence of working examples:
It has been established that, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839 166 USPQ 18, 24 (CCPA 1970).
The specification provides guidance to the effects of Ciclesonide on (i) Inducing Apoptosis and Inhibiting Proliferation of Human Breast Cancer Cells, (ii) on Inhibiting Tumor Growth in Xenograft Model (breast cancer cells), (iii) on Inhibiting Breast Cancer Stem Cells (iv) on Reducing Proportions of CD44high/CD24low-Expressing Subpopulation and ALDH-Positive Breast Cancer Cells (v) on Inhibiting STAT3 Signaling Pathway in Mammospheres (vi) on Proliferation of MDA-MB-231 Cell-Derived Mammospheres and Production of IL-6 and IL-8 (vii) on Inhibiting Expression of Self-Renewing Genes of CSCs and Proliferation of Mammospheres (viii) on Lung Cancer Stem Cells and Lung Cancer (ix) on Inhibiting Tumor Growth in Xenograft Model (lung cancer cells) (x) on Inhibiting Lung Cancer Stem Cells (xi) on Inhibiting Expression of CSC Markers and Proliferation of Tumorspheres (xii) Ciclesonide on Inhibiting Secretion of IL-8 in Tumorspheres (lung cancer cells). 
There is no data or evidence to prevention of cancer or prevention or inhibition of metastasis of cancer as claimed with a compound of formula I. One of ordinary skill in the art will not be able to extrapolate the data provided in preventing or inhibiting metastasis various types of cancers. 

(8) The quantity of experimentation necessary:
Given that the instant claims encompass complete prevention of cancer or prevention or inhibition of metastasis of cancer in a subject, Applicants have not provided any methods to completely prevent any type of such condition(s) occurring in a subject. Applicant fails to provide information sufficient to practice the claimed invention, absent undue experimentation. The burden of enabling the prevention of cancer or prevention or inhibition of metastasis of cancer comprising administering ciclesonide would be much greater than that of enabling the treatment of such conditions. In the instant case, the specification does not provide guidance as to how one skilled in the art would accomplish the objective of preventing cancer for example or how a patient could be kept from ever being susceptible to cancer conditions. Nor is there any guidance provided as to a specific protocol to be utilized in order to show the efficacy of the presently claimed active ingredient for preventing cancer or prevention or inhibition of metastasis of cancer conditions. Genetech, 108 F.3d at 1366 states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable." Therefore, in conclusion, it is readily apparent from the aforementioned disclosure, in conjunction with a corresponding lack of scientific data and working embodiments regarding the prevention of cancer or prevention or inhibition of metastasis of cancer is not enabled because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 6-7, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 20110269728 A1). 
The instant claims are directed to (i) inhibiting growth of a cancer stem cell, or (ii) a method of treating or preventing cancer or (iii) a method inhibiting metastasis of cancer or (iv) alleviating or preventing cancer or (v) alleviating or preventing cancer metastasis comprising administering the composition comprising a compound represented by Formula 1 or a pharmaceutically acceptable salt thereof.
		
    PNG
    media_image1.png
    234
    339
    media_image1.png
    Greyscale

Pan et al. teaches a method of treating breast cancer or killing breast cancer cells comprising administering a glucocorticoid antagonist and an anticancer agent. The glucocorticoid antagonist include ciclesonide (See Abstract, claims 1, 51, [0043], [0161], [0049]). Pan teaches composition include glucocorticoid antagonist and other anti-cancer agents. The composition includes pharmaceutical formulations [0056]. 
From the teachings of Pan, it would have been obvious to administer a composition of ciclesonide (instant compound of Formula I) to treat or alleviate breast cancer in a subject. A person of ordinary skill in the art would have been motivated to .
Claims 5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 20110269728 A1) in view of Podberezin (Cancer Stem Cells, Arch Pathol Lab Med, 137, August 2013).
Claims 5, 8 are to wherein the breast cancer stem cell expresses at least one self-renewal gene or inhibits growth of breast cancer cells expressing CD44high/ CD24low. Claim 9 is to inhibit the growth of aldehyde dehydrogenase (ALDH) positive breast cancer cells. 
Pan do not explicitly teach the gene expressed by breast cancer stem cell as in the instant claims or inhibition of the growth of ALDH as in claim 9. 
Podberezin teaches in page 1114, that CD44, ALDH (positive), CD24 (negative) as breast adenocarcinoma cancer stem cell surface markers in cancer stem cell detection.
. 

Claims 1-4, 6-7, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gant et al. (US 2010/0135956).
The instant claims as above. 
Gant teaches a method of treatment of a glucocorticoid receptor mediated disorder comprising the administration of a therapeutically effective amount of a compound of formula I and in combination with an agent, a glucocorticoid receptor antagonist e.g. ciclesonide for the treatment of breast cancer (See claims 19, 20, 23, 32), [0100], [0077]. Gant teaches compositions for administration and includes pharmaceutical preparations [0058-0060]. 
From the teachings of Gant it would have been obvious to administer a composition of ciclesonide (instant compound of Formula I) to treat or alleviate breast cancer in a subject. A person of ordinary skill in the art would have been motivated to administer a composition of ciclesonide to provide therapeutic benefits in breast cancer subjects. It is noted that cancer stem cells are a population of tumor cells that possess the defining features of clonogenicity and self-renewal. Hence administration of the a composition comprising same agent, here ciclesonide to the breast cancer patient . 

Claims 5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gant et al. (US 2010/0135956) in view of Podberezin (Cancer Stem Cells, Arch Pathol Lab Med, 137, August 2013).
Claims 5, 8 are to wherein the breast cancer stem cell expresses at least one self-renewal gene or inhibits growth of breast cancer cells expressing CD44high/ CD24low. Claim 9 is to inhibit the growth of aldehyde dehydrogenase (ALDH) positive breast cancer cells. 
Gant do not explicitly teach the gene expressed by breast cancer stem cell as in the instant claims or inhibition of the growth of ALDH as in claim 9. 
Podberezin teaches in page 1114, that CD44, ALDH (positive), CD24 (negative) as breast adenocarcinoma cancer stem cell surface markers in cancer stem cell detection.
From the teachings of Podberezin, a person of ordinary skill in the art would have found it obvious that CD44, ALDH (positive), CD24 (negative) are breast stem cell surface markers and are associated with breast cancer. Thus claims 5, 8 would have 


Note: US 20120077786 teaches a method for treating pulmonary disease, e.g. lung cancer. US 20150010503 teaches glucocorticoid receptor antagonist, e.g. ciclesonide for treating prostate cancer.
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627